                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
                                      Plaintiff,     )
                                                     )
                       v.                            )        Criminal Action
                                                     )        No. 21-03067-01-CR-SR-BCW
DAVID PANBEHCHI,                                     )
                                                     )
                                  Defendant.         )



                              ORDER APPOINTING COUNSEL


       IT IS ORDERED that the Federal Public Defenders' Office for the Western District of

Missouri be, and it is hereby, appointed to represent the defendant before the United States

Magistrate Judge and in all proceedings thereafter unless and until relieved by Order of the United

States District Court for the Western District of Missouri.



                                               /s/ David P. Rush
                                              DAVID P. RUSH
                                              United States Magistrate Judge


Date: June 17, 2021




         Case 6:21-cr-03067-BCW Document 15 Filed 06/17/21 Page 1 of 1
